                              1   McCormick, Barstow, Sheppard,
                                  Wayte & Carruth LLP
                              2   Wade M. Hansard
                                  Nevada Bar No. 8104
                              3       wade.hansard@mccormickbarstow. com
                                  Renee M. Maxfield
                              4   Nevada Bar No. 12814
                                      renee. maxfield@mccormickbarstow. com
                              5   8337 West Sunset Road, Suite 350
                                  Las Vegas, Nevada 89113
                              6   Telephone:   (702) 949-1100
                                  Facsimile:   (702)949-1101
                              7
                                  Attorneys for ENCOMPASS HOME AND
                              8   AUTO INSURANCE COMPANY

                              9
                                                                UNITED STATES DISTRICT COURT
                         10
                                                           DISTRICT OF NEVADA, NORTHERN DIVISION
                         11

                         12
                                  CHARLES LAWSON,                                    Case No. 3:19-cv-00642-RCJ-CLB
                         13
                                                  Plaintiff,                         STIPULATION AND ORDER TO
                         14                                                          DISMISS WITH PREJUDICE

                         15
                                  ENCOMPASS HOME AND AUTO
                         16       INSURANCE COMPANY; ABC
                                  CORPORATIONS I-X; BLACK & WHITE
                         17       COMPANIES I-X, inclusive; and JOHN
                                  DOES I-X, inclusive.
                         18
                                                  Defendants.
                         19

                         20

                         21                IT IS HEREBY STIPULATED by the parties above named, by and through their respective
                         22       counsel of record, that the above-entitled matter be dismissed with prejudice.
                         23       /

                         24       /

                         25       /

                         26       /

                         27       /

                         28       /
MCCORMICK. BARSTOW,
 SHEPPARD.WAYTE&
     Carruth LLP                                                                                                   3:19-cv-00642-RCJ-CLB
6337 W. SUNSET RD SUITE 390

   IAS VEGAS. NV 69113                                    STIPULATION AND ORDER TO DISMISS WITH PREJUDICE
                                                                                                          �

                                        Each party will bear their own costs and attorneys' fees.
                                                                                                                           0   202-0
                        2           Dated:     J�             2-   , W-t-92.-o::z.=       /
                                                                                           Ii
                                                                                                Dated:_-----..l,,_1...-..._�1
                                                                                                                            ____,�

                        3        BRADLEY, DRENDEL & JEANNEY                               , McCORMIC'                    OW, SHEPPARD,
                                                                                                WAY E                     �T;! LLr
                        4
                        5 By:.____________ _                                          \
                                                                                      B�:

                        6
                                 EAH RONHAAR, ESQ.                                        v
                                                                                          \-----'s: WA E M. l-IA           ARD, ES
                                                                                                                     ' ---f�"'-1--'L.L..JL.!f-,!----
                                                                                               .-+V--=+,\-f-"-----f!'-,

                                                                                                       Nevada Bar No. 8104
                                 Nevada Bar No. 13013
                                    P.O. Box 1987                                                  RENEE M. MAXFIELD, ESQ.
                        7         Reno, Nevada 89505                                                   Nevada Bar No. 12814
                                 Attorneys/or Plaintiff                                           8337 West Sunset Road, Suite 350
                        8                                                                            Las Vegas, Nevada 89113
                                                                                                      Attornevs for Defendant
                        9

                      10                                                      ORDER
                      lI                IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-entitled action be
                      12 dismissed with prejudice.

                       13               DATED this 13th day of January, 2020.
                      14

                      15
                                                                                UNITES STATES DISTRICT COURT JUDGE
                       l 6 Submitted by:
                                                        ..,                                   202..0
                       J7               DATED this 9 day of��"-'_____
                                                                 ____,..._,,
                                                                 ,           ,�

                      18                                                   McC,ORMICK, BARSTOW, SHEPPARD,
                                                                           WAYTE & CARRUTH LLP
                      19
                      20
                      21                                                   By
                                                                                             ans ·d
                      22                                                         Nevada Bar No. 8104
                                                                                 Renee M. Maxfield
                      23                                                         Nevada Bar No. 12814
                                                                                 8337 West Sunset Road, Suite 350
                      24
                                                                                 Las Vegas, Nevada 89113
                      25                                                         Tel. (702) 949-1100

                      26                                                         Attorneys for Defendant
                      27    6481313.1


                       28
MCCORMICK, BARSTOW,


                                                                                      2
 SHEPPARD, WAYTE &
     CARRUTH LLP                                                                                                             3: I 9-cv-00642-RCJ-CLB
9Jl7W SUNSET RO su1re 350
    LAS VEGAS, tN !19113                               STIPULATION AND ORDER TO DISMISS WITH PREJUDICE
